Title: From Thomas Jefferson to Steuben, 20 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feby. 20. 1781.

I inclose you a report from Mr. Ross of the Cloathing provided and his prospect of further provision. The procuring Hats or leather  Caps still appears desperate, so that unless some substitute can be thought of I know not what will be done. There are no Hats I am told among the Cloathing come from the Northward.
I wrote you that after having called certain numbers from Washington, Montgomery, Botetourt, Henry and Pittsylvania I had called out all the Militia who could be armed of the Counties of Cumberland, Powhatan, Chesterfield, Dinwiddie, Amelia, Lunenburg and Brunswick to oppose Lord Cornwallis; Prince Edward was not called on because we knew them to have actually marched. Mecklenburg, Charlotte and Hallifax were so near the Enemy that we knew they must be in the feild before any Orders could reach them. So far the draught had been no more disturbed than it had been before by Arnold’s invasion, except as to the five Counties of Washington &c. first named. It is not in our power to anticipate the time of draughting in the other Counties as you propose. The law gives certain times for raising Men voluntarily till the expiration of which no draught can take place. For this reason we have wished to avoid as much as possible calling on the Counties north of James River where the draught is as yet undisturbed untill we shall hear that Ld. Cornwallis has actually crossed the Dan, because that Act will decide that he means to penetrate this Country. Nevertheless if you think it advisable we will order Militia to a certain extent to be embodied on the North side of James River; and I shall be obliged to you for your opinion on this subject.
[I find by the inclosed papers which have passed between a Lt. Hare calling himself a Flag, and Capt Turberville that a vessel of the Enemy has come under very suspicious circumstances to Sandy point. What was her errand, to whom addressed, or whether she had passports from any of the Commanding Officers at the Posts in the Neighbourhood of the Enemy, are circumstances on which these papers give me no information: yet they appear material in fixing the real Character of this Vessel. It seems improper that under pretence of being Flags their Vessels should be permitted to penetrate our Rivers to their sources. This matter being within your line, and depending on usages with which you are better acquainted than we are, I wish to remit it altogether to yourself to have done what is right. A communication of what you determine will oblige me, as I am to write to Genl. Nelson on the subject.]
I also transmit you an extract of Gen. Nelson’s letter on the subject of the French Ships here. I should think with him their cruizing off the Capes attended with safety to them, and great service to the American Cause by intercepting the Communication between New  York and Charles Town. But whether at this crisis till Ld. Cornwallis movements are decided the one way or the other, it be not of very great moment to retain Arnold in his present Quarters by the presence of a force sufficient to destroy his Navy if he withdraws from it, I would submit to your better Judgment. On this too I will ask your opinion as Genl. Nelson expects my answer.
I have the honor to be with very great respect Sir Your most obedt humbl Servt,

Th: Jefferson

